DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 13, 2022 and August 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
sending the output data to multiple processing nodes, wherein the multiple processing nodes determine whether to process the activation output based on the tag….

a subsequent processing unit identifies one or more weights from among a plurality of weights to use for processing an activation output value based on tagging information received from a prior processing unit….

The closest prior art of record to the first of the above-mentioned limitations is Vassiliadis, discussed in the last Office Action.  Vassiliadis discloses a neural network architecture containing a plurality of processing elements (PEs), each of which generates a source tag showing which PE’s output was processed through the activation unit.  However, Vassiliadis does not appear to disclose explicitly that the output data that the tag is used by multiple PEs to determine whether to process the activation output of the source processing node.
	The closest prior art of record to the second of the above-mentioned limitations is Baji.  Baji discloses a systolic processor for neural networks that generates an address in each processing element corresponding to a space in a coefficient memory.  Baji does not, however, appear to disclose explicitly that a subsequent processing unit identifies weights to use for processing a subsequent activation value based on the tag or address information.
	None of the other prior art of record appears to disclose explicitly at least the above limitations of the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125